COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-120-CV
 
 
HARDING
COMPANY AND ROBERT A.                                  APPELLANTS
ELLISON, JR. AND HILLARY
ELLISON 
DUNCAN                                                                                            
 
                                                   V.
 
LAH
III FAMILY SPECIFIC INTEREST, LTD.                                  APPELLEE
                                                                                                        
 
                                               ----------
            FROM THE 236TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion For
Dismissal Of Harding Company.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellant Harding Company.  See
TEX. R. APP. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled ARobert A. Ellison, Jr. and Hillary Ellison Duncan v. LAH III Family
Specific Interest, Ltd.@




Costs of this appeal incurred by appellant Harding Company shall be
taxed against Harding Company, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER
CURIAM       
 
 
PANEL A:   CAYCE, C.J.; LIVINGSTON and GARDNER, JJ.
 
DELIVERED:  March 15, 2007  




[1]See Tex. R. App. P. 47.4.